DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 10/25/2021.
Claims 1-24 are pending. Claims 15-21 are withdrawn. Claim 24 is new. Claims 1 and 23 are currently amended. Claims 1 and 23 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2021 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 10/25/2021, with respect to 112 Rejections (as previously presented), as indicated in line number 1 of the office action mailed 8/23/2021, have been fully considered and are persuasive.  The rejections have been withdrawn.
Applicants' arguments and amendments, filed 10/25/2021, with respect to independent claims 1 and 23, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections under 35 USC § 112 and made using 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the term "comparable" in line 7 of the claim, which is a relative term which renders the claim indefinite.  The term "comparable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Note, even though the claim further recites “wherein the IC substrate is comparable to a PCB, yet with a considerably higher density of laterally and/or vertically arranged connections” such a statement does not provide the necessary “standard for ascertaining the requisite degree” for the term “comparable”, since printed circuit boards (PCBs) are not strictly defined with a set amount of laterally and/or vertically arranged connections. Different printed circuit boards are formed with different amounts of laterally and/or vertically arranged connections and thereby the term “PCB” cannot act 
For example, one of ordinary skill in the art could not make a clear determination of whether or not a substrate in the prior art with a certain density of laterally and/or vertically arranged connections can be considered “comparable to a PCB” without a clear and exact value associated with the density of laterally and/or vertically arranged connections.
Claim 23 recites the term "comparable" in line 7 of the claim, which is a relative term which renders the claim indefinite.  The term "comparable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Note, even though the claim further recites “wherein the IC substrate is comparable to a PCB, yet with a considerably higher density of laterally and/or vertically arranged connections” such a statement does not provide the necessary “standard for ascertaining the requisite degree” for the term “comparable”, since printed circuit boards (PCBs) are not strictly defined with a set amount of laterally and/or vertically arranged connections. Different printed circuit boards are formed with different amounts of laterally and/or vertically arranged connections and thereby the term “PCB” cannot act as a reasonable “baseline” when it comes to determining what density of laterally and/or vertically arranged connections can be considered as being “considerably higher” than 
For example, one of ordinary skill in the art could not make a clear determination of whether or not a substrate in the prior art with a certain density of laterally and/or vertically arranged connections can be considered “comparable to a PCB” without a clear and exact value associated with the density of laterally and/or vertically arranged connections.
Note the dependent claims 2-14, 22 and 24 necessarily inherit the indefiniteness of the claims on which they depend.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-14 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (US 2009/0121337 A1, hereinafter “Abe”) in view of Lee (US 2007/0295437 A1) and Nambu (US 2008/0119054 A1).
Regarding independent claim 1, Abe discloses an arrangement, comprising: 
a panel 1W (“semiconductor wafer”- ¶0106) configured as a pre-form for manufacturing a plurality of component carriers 1C (“chips”- ¶0107), wherein the panel 1W comprises a circular form, when viewed in a direction being perpendicular to two directions of main extension of the panel 1W (¶0107) (see Fig. 2);
wherein the component carriers 1C of the plurality of component carriers 1C are one of a printed circuit board (PCB), a substrate-like printed circuit board (SL-PCB), and an integrated circuit (IC) substrate, wherein the IC substrate is comparable to a PCB, since component carriers IC include integrated circuits comprising laterally and vertically arranged connections such as bonding pads 1LB, contact plugs PL1-PL3 and wirings L1-L3 (¶¶0105, 0112-0114, 0128) (see Figs. 4-7);
wherein the component carriers 1C of the plurality of component carriers 1C comprise a stack of at least one electrically insulating layer structure 3b (“insulating film”- ¶0115) and at least one electrically conductive layer structure 1LB (“pad”- ¶0108) (see Figs. 6-7), 
wherein the at least one electrically insulating layer structure 3b comprises a low-dielectric-constant film (low-k film) (¶0115), 
wherein a surface portion of a main surface (i.e., the bottom surface of 1W as shown in Fig. 10) of the panel 1W comprises an active surface region and/or an unfinished surface region, wherein the unfinished region is a region to which further layers are added (see Figs. 10 and 25); 
wherein a second surface portion of a second main surface (i.e., the top surface of 1W as shown in Fig. 10) of the panel 1W comprises a second active surface region and/or a second unfinished surface region, wherein the second unfinished region is a region to which further layers are added (see Figs. 10 and 25), 
wherein the main surface and the second main surface are opposite to each other (see Fig. 10); 
a protection layer 7 (“jig”- ¶0136) covering at least the surface portion of the main surface of the panel 1W, since component 7 directly covers and thereby physically protects the bottom surface of panel 1W, wherein the protection layer 7 is detachable 
a handling tool 9 (“suction stage”- ¶0139) for handling the panel 1W, wherein the handling tool 9 comprises a surface (i.e., the top surface of 9 as shown in Fig. 10) onto which the panel 1W is arrangeable (see Fig. 10); 
wherein the panel 1W comprises a handling surface (i.e., the bottom surface of 1W as shown in Fig. 10), with which the panel 1W is arrangeable onto the handling tool 9, wherein the handling surface comprises at least part of the surface portion covered by the protection layer 7 (see Fig. 10).
Abe does not expressly disclose wherein the panel comprises a rectangular or quadrangular form.
Figure 2 of Lee discloses a semiconductor wafer W (“semiconductor wafer”- ¶0071) which is either a circular form, a rectangular or quadrangular form (¶0060).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe such that the panel, which is analogous to the semiconductor wafer of Lee, comprises a rectangular form or quadrangular form as taught by Lee for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically utilizing a suitable and well-known shape of a semiconductor wafer. 
Additionally, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the panel is anything more In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
The combined teachings, specifically Abe does not expressly disclose wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of reinforced resin, epoxy resin, Bismaleimide-Triazine resin, cyanate ester, polyphenylene derivate, prepreg material, FR-4, FR-5, liquid crystal polymer (LCP), epoxy-based Build-Up Film. 
Figure 1 of Nambu discloses an arrangement comprising at least one electrically insulating layer structure 10 (“low-k dielectric layer”- ¶0030) which comprises a low-dielectric-constant film (low-k film) such as a polyphenylene derivate (i.e., the trademarked chemical “SiLK”) (¶0032).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the at least one electrically insulating layer structure comprises a polyphenylene derivate as taught by Nambu for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of composition for a low-dielectric-constant film (low-k film).
Regarding claim 2, Abe discloses wherein the surface portion covered by the protection layer 7 comprises at least the handling surface (i.e., the bottom surface of 1W as shown in Fig. 10) (see Fig. 10).
claim 3, Abe discloses wherein the active surface region and/or the second active surface region comprises an exposed conductive element 1LB, 1LBt (“pads”- ¶¶0108-0109) (see Figs. 6-7).
Regarding claim 4, Abe discloses wherein the surface portion covered by the protection layer 7 comprises the unfinished surface portion, since further layers are added to the surface portion (see Fig. 25).
Regarding claim 5, the claim limitation “wherein the surface and the handling surface are formed in a complementary manner” which is drawn to process steps of a product-by-process claim, such method step(s) are not considered to render an old apparatus patentable where the prior art teaches a product that appears to be the same as, or an obvious variant of, the product set forth in a product-by-process claim although produced by a different process.  That is even though product-by-process claims are limited by and defined by the process, the determination of patentability of the claims is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  See MPEP 2113.  In this regard, both claimed products and the prior art products would be the same or substantially the same.
Regarding claim 6, Abe discloses wherein the surface portion covered by the protection layer 7 is a patterned surface portion (see Figs. 6-9).
Regarding claim 8, Abe discloses wherein the protection layer 7 comprises a foil or a film (¶0137).
claim 9, Abe discloses wherein the protection layer 7 comprises a liquid (¶0137), since the protection layer 7 includes materials which are cured meaning they are formed initially in a liquid state (¶0137).
Regarding claim 10, Abe discloses wherein the protection layer 7 comprises a solid plate 7a1 (“tape base”- ¶0137), which is attached to the main surface, since layer 7a1 is in solid form.
Regarding claim 11, Abe discloses wherein the protection layer 7 is optically transparent, since it comprises a UV-curing resin material which means it would need to be optically transparent to UV light (¶0137).
Regarding claim 12, Abe discloses wherein the protection layer 7 comprises a protective structure 7a (“tape”- ¶0137) configured for protecting the panel 1W during handling, since tape 7a covers panel 1W and thereby provides physical protection, and a reinforcing structure 7b (“ring... reinforcing member”- ¶0138), different from the protective structure 7a, configured for reinforcing the panel 1W during handling (¶0138) (see Fig. 10).
Regarding claim 13, Abe discloses wherein the second surface portion of the second main surface (i.e., top surface of 1W as shown in Fig. 10) of the panel 1W is covered by a second protection layer 8 (“grinding/polishing tool”- ¶0206), since tool 8 directly covers and thereby physically protects the top surface of panel 1W.
Regarding claim 14, Abe discloses wherein the handling tool 9 comprises a plate 9, wherein a main surface (i.e., top surface of 9 as shown in Fig. 11) of the plate 9 comprises the surface (see Fig. 10).
claim 22, Abe discloses wherein the protection layer 7 is configured to control warpage of the panel 1W, since it structurally adheres and reinforces the panel 1W to tape 7A such that panel 1W is less susceptible to bending/warpage.
Regarding independent claim 23, Abe discloses an arrangement, comprising: 
a panel 1W (“semiconductor wafer”- ¶0106) configured as a pre-form for manufacturing a plurality of component carriers 1C (“chips”- ¶0107), wherein the panel 1W comprises a circular form, when viewed in a direction being perpendicular to two directions of main extension of the panel 1W (¶0107) (see Fig. 2);
wherein the component carriers 1C of the plurality of component carriers 1C are one of a printed circuit board (PCB), a substrate-like printed circuit board (SL-PCB), an integrated circuit (IC) substrate, wherein the IC substrate is comparable to a PCB, yet with a considerably higher density of laterally and/or vertically arranged connections, since component carriers IC include integrated circuits comprising laterally and vertically arranged connections such as bonding pads 1LB, contact plugs PL1-PL3 and wirings L1-L3 (¶¶0105, 0112-0114, 0128) (see Figs. 4-7);
wherein the component carriers 1C of the plurality of component carriers 1C comprise a stack of at least one electrically insulating layer structure 3b (“insulating film”- ¶0115) and at least one electrically conductive layer structure 1LB (“pad”- ¶0108) (see Figs. 6-7), 
wherein the at least one electrically insulating layer structure 3b comprises a low-dielectric-constant film (low-k film) (¶0115), 
wherein a surface portion of a main surface (i.e., the bottom surface of 1W as shown in Fig. 10) of the panel 1W comprises an active surface region and/or an 
wherein a second surface portion of a second main surface (i.e., the top surface of 1W as shown in Fig. 10) of the panel 1W comprises a second active surface region and/or a second unfinished surface region, wherein the second unfinished region is a region to which further layers are added (see Figs. 10 and 25), 
wherein the main surface and the second main surface are opposite to each other (see Fig. 10); 
a protection layer 7 (“jig”- ¶0136) covering at least the surface portion of the main surface of the panel 1W, since component 7 directly covers and thereby physically protects the bottom surface of panel 1W, wherein the protection layer 7 is detachable from the surface portion leaving substantially no residues on the panel 1W (¶0154) (see Figs. 10 and 22); and 
a handling tool 9 (“suction stage”- ¶0139) for handling the panel 1W, wherein the handling tool 9 comprises a surface (i.e., the top surface of 9 as shown in Fig. 10) onto which the panel 1W is arrangeable (see Fig. 10); 
wherein the panel 1W comprises a handling surface (i.e., the bottom surface of 1W as shown in Fig. 10), with which the panel 1W is arrangeable onto the handling tool 9, wherein the handling surface comprises at least part of the surface portion covered by the protection layer 7 (see Fig. 10); 
wherein the second surface portion of the second main surface of the panel 1W is covered by a second protection layer 8 (“grinding/polishing tool”- ¶0206), since tool 8 directly covers and thereby physically protects the top surface of panel 1W.

Figure 2 of Lee discloses a semiconductor wafer W (“semiconductor wafer”- ¶0071) which is either a circular form, a rectangular or quadrangular form (¶0060).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abe such that the panel, which is analogous to the semiconductor wafer of Lee, comprises a rectangular form or quadrangular form as taught by Lee for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically utilizing a suitable and well-known shape of a semiconductor wafer. 
Additionally, shape differences are considered obvious design choices and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification which convinces the Examiner that the particular shape of the panel is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of utilizing suitable and well-known shapes of a semiconductor wafer (In re Dailey, 149 USPQ 47 (CCPA 1976)).  It appears that these changes produce no functional differences and therefore would have been obvious.
The combined teachings, specifically Abe does not expressly disclose wherein the at least one electrically insulating layer structure comprises at least one of the group consisting of reinforced resin, epoxy resin, Bismaleimide-Triazine resin, cyanate ester, polyphenylene derivate, prepreg material, FR-4, FR-5, liquid crystal polymer (LCP), epoxy-based Build-Up Film. 

In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the at least one electrically insulating layer structure comprises a polyphenylene derivate as taught by Nambu for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of composition for a low-dielectric-constant film (low-k film).
Regarding claim 24, Abe discloses wherein the second protection layer 8 comprises at least one of a foil, a film, a liquid, since polishing tool 8 includes a polishing pad which is a film (¶0139).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Abe, Lee and Nambu in further view of Nishimura (US 2007/0212816 A1).
Regarding claim 7, the combined teachings do not expressly disclose the arrangement further comprising: an accommodation device for accommodating the panel, wherein the handling tool is configured for at least one of transferring the panel into the accommodation device and transferring the panel out of the accommodation device, wherein the accommodation device comprises a slot for storing and securing the panel.

a panel W (“wafers”- ¶0031) configured as a pre-form for manufacturing a plurality of component carriers; 
a handling tool 29 (“transfer arm”- ¶0034) for handling the panel W, wherein the handling tool 29 comprises a surface onto which the panel W is arrangeable (¶0034); 
wherein the panel W comprises a handling surface (i.e., part of “rear surface... wafer”- ¶0038) with which the panel W is arrangeable onto the handling tool 29, wherein the handling surface comprises at least part of the surface portion covered by the protection layer; and
an accommodation device 11-18 (collectively modules 11-18) for accommodating the panel W, wherein the handling tool 29 is configured for at least one of transferring the panel W into the accommodation device 11-18 and transferring the panel out of the accommodation device 11-18 (¶¶0031-0038), 
wherein the accommodation device 11-18 comprises a slot for storing and securing the panel W (¶¶0031-0038).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings such that the arrangement further comprises an accommodation device for accommodating the panel, wherein the handling tool is configured for at least one of transferring the panel into the accommodation device and transferring the panel out of the accommodation device, wherein the accommodation device comprises a slot for storing and securing the panel as taught by Nishimura for the purpose of utilizing suitable and well-known components and associated configuration for processing the 
Conclusion                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAY C CHANG/           Primary Examiner, Art Unit 2895